Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 13 – 14, 18 – 19, 23 - 24, and 33 - 47 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for handling communication of the transmitting device in a wireless communication network. Each independent claim identifies the uniquely distinct features: 

	Regarding claim 13, a method performed by a transmitting device for handling communication in a wireless communications network, wherein the transmitting device comprises at least two radio link control, RLC, entities and is configured with a split bearer to a receiving device, the method comprising:
	responsive to occurrence of an event, identifying that a protocol data unit (PDU) last transmitted on one of the at least two RLC entities before occurrence of the event lacks a poll indicator requesting a status of one or more transmitted PDUs, 
wherein the event is:
stopping of transmission on one or more of the at least two RLC entities while data still awaits in higher layers associated to a first RLC entity;
transmission on one or more of the at least two RLC entities is switched to another RLC entity while data still awaits in higher layers associated to a first RLC entity;
no further upper layer transmit buffer data is available for transmission in a corresponding RLC entity;
re-configuration to deactivate splitting or deactivate duplication; or 
upper layers, of a corresponding RLC entity, become empty of packets; and 

responsive to identifying that the PDU last transmitted lacks the poll indicator,
transmitting, to the receiving device, a PDU comprising a poll indicator.

Regarding claim 18, a transmitting device for handling communication in a wireless communications network, wherein the transmitting device comprises:
processing circuitry configured to:
responsive to occurrence of an event, identify that a protocol data unit (PDU) last
transmitted on one of at least two radio link control (RLC) entities of the transmitting device before occurrence of the event lacks a poll indicator requesting a status of one or more transmitted PDUs, 
wherein the event is:
stopping of transmission on one or more of the at least two RLC entities
while data still awaits in higher layers associated to a first RLC entity;
	transmission on one or more of the at least two RLC entities is switched to
another RLC entity while data still awaits in higher layers associated to a first RLC entity;
	no further upper layer transmit buffer data is available for transmission in
a corresponding RLC entity;
	re-configuration to deactivate splitting or deactivate duplication; or
	upper layers, of a corresponding RLC entity, become empty of packets; and
	
responsive to identifying that the PDU last transmitted lacks the poll indicator, 
	transmit, to a receiving device to which the transmitting device is configured with a split bearer, a PDU comprising a poll indicator.

Regarding claim 23, a non-transitory computer-readable storage medium having stored thereon a computer program product comprising instructions which, when executed on at least one processor of a transmitting device, cause the at least one processor to:
responsive to occurrence of an event, identify that a protocol data unit (PDU) last transmitted on one of at least two radio link control (RLC) entities of the transmitting device before occurrence of the event lacks a poll indicator requesting a status of one or more transmitted PDUs,
wherein the event is:
	stopping of transmission on one or more of the at least two RLC entities while data still awaits in higher layers associated to a first RLC entity;
transmission on one or more of the at least two RLC entities is switched to
another RLC entity while data still awaits in higher layers associated to a first RLC entity;
no further upper layer transmit buffer data is available for transmission in
a corresponding RLC entity;
	re-configuration to deactivate splitting or deactivate duplication; or
	upper layers, of a corresponding RLC entity, become empty of packets; and
	
responsive to identifying that the PDU last transmitted lacks the poll indicator, 
	transmit, to a receiving device to which the transmitting device is configured with a split bearer, a PDU comprising a poll indicator.

	
The closest prior art, KIM discloses conventional method for efficient operation upon packet duplication activation and deactivation in next generation wireless communication system, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473